t c memo united_states tax_court rovakat llc a partnership shant s hovnanian tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date william r rankin for petitioner laurie a nasky and justin d scheid for respondent memorandum findings_of_fact and opinion laro judge this case is a partnership-level proceeding subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 shant s hovnanian mr hovnanian as the tax_matters_partner of rovakat llc rovakat petitioned the court to readjust partnership items that respondent adjusted for rovakat’ sec_2002 through taxable years see sec_6226 respondent’s principal adjustment was to disallow rovakat’s claim to sec_988 ordinary losses of dollar_figure for dollar_figure for and dollar_figure for these losses stem from rovakat’s receipt of dollar_figure in swiss francs francs that mr hovnanian claimed carried with them a dollar_figure tax basis respondent determined that the claimed losses are not allowed because mr hovnanian failed to establish rovakat’s basis in the francs respondent determined alternatively that the claimed losses are not allowed because the transaction underlying rovakat’s receipt of the francs francs transaction lacked economic_substance we agree with respondent on both points we also decide the following secondary issues whether rovakat omitted income of dollar_figure and dollar_figure for and respectively we hold it omitted income of dollar_figure for whether the period of limitations for assessment has expired as to rovakat’ sec_2002 taxable_year we hold it has not whether dollar_figure and dollar_figure of rovakat’s income for and respectively is self-employment_income we hold it 1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded 2respondent also determined that the losses were not allowed for other reasons we do not address any of those reasons is whether rovakat may deduct other expenses of dollar_figure and dollar_figure for and respectively we hold it may not whether the 40-percent accuracy-related_penalty under sec_6662 and h for gross_valuation_misstatement applies to any underpayment_of_tax attributable to the reporting of the losses of dollar_figure for dollar_figure for and dollar_figure for we hold it does and whether a 20-percent accuracy-related_penalty under sec_6662 and b or for negligence or disregard of rules or regulations substantial_understatement_of_income_tax or substantial_valuation_misstatement respectively applies to any underpayment_of_tax attributable to the omitted income for and the disallowed deductions for and we hold it does i preliminaries findings_of_fact the parties filed with the court numerous stipulations of fact and accompanying exhibits the court also deemed some facts and accompanying exhibits stipulated pursuant to rule f the stipulated facts including those deemed established and the accompanying exhibits are incorporated herein by this reference we find the stipulated facts accordingly 3we concluded that the deemed facts and documents were relevant to this case and mr hovnanian failed to show why the matters therein should not be deemed admitted see rule f ii mr valdez a background lance o valdez mr valdez is a tax attorney who practiced law through his wholly owned professional_corporation lance o valdez associates p c lova he also is a financial adviser who provided investment advisory services primarily through two other entities that he controlled lvcm ltd limited and lance valdez tax management as part of his investment advisory services mr valdez structured and marketed tax-shelter transactions which generated for u s taxpayers superficial federal_income_tax losses greatly disproportionate to economic outlay in the activities underlying those losses for the most part mr valdez designed and implemented these transactions and he created the transaction documents effecting their implementation the documents were generally the same as to each transaction except for the names of the parties to the transaction and the amounts involved b transactions promoted mr valdez promoted his transactions as investments while the transactions varied according to the entities taxpayers and assets involved the transactions generally involved foreign_property with significant built-in losses_incurred by a foreign_person not subject_to u s tax and used the same three steps as the first step in the transaction a foreign_entity pursuant to an agreement with mr valdez in which he agreed to pay the foreign_entity a fee transferred the built-in_loss_property with its purportedly high basis and a low fair_market_value distressed assets to a domestic_partnership in exchange for an interest in the partnership second the foreign_entity sold a significant portion of its interest in the partnership to a u s taxpayer who was one of mr valdez’s investors third the partnership disposed of the distressed assets to formally trigger the built-in losses claimed to continue to inhere in the distressed assets with those losses allocated to the u s taxpayer to offset the taxpayer’s unrelated income otherwise subject_to federal_income_tax in total mr valdez’s transactions caused over dollar_figure million in losses to be allocated among his investors who did not actually realize economic losses of anywhere near the amounts allocated and who had minimal economic outlays in relation to the allocated losses c irs investigates mr valdez the internal_revenue_service irs investigated mr valdez lova and lance valdez tax management as organizers sellers or promoters of potentially abusive tax_shelters that investigation led the irs to examine rovakat’ sec_2002 through forms u s return of partnership income return return and return respectively iii rovakat a formation of rovakat international capital partners lp icp and international strategic partners llc isp formed rovakat on date as a delaware limited_liability_company rovakat uses the cash_receipts_and_disbursements_method of accounting for federal tax purposes and rovakat reports its income and expenses on the basis of the calendar_year rovakat’s mailing address and registered office were in the third judicial circuit of the united_states when the petition was filed b icp overview mosafa ltd mosafa and credicom n v cnv formed icp as a cayman islands limited_partnership on date icp conducted its activities and maintained its books_and_records in u s dollars mr valdez controlled icp at all relevant times mosafa mosafa is a cayman islands company as part of icp’s formation mosafa transferred dollar_figure to icp in exchange for a percent general_partnership interest 4rovakat was originally named radio wireless software development llc radio wireless we henceforth refer to radio wireless as rovakat cnv cnv is a belgian company that is a subsidiary of immobilière hôtelière s a immobiliere a french real_estate and hotel conglomerate cnv conducted its activities and maintained its books_and_records on the basis of the belgian franc belgian franc cnv’s managing director was henri van zeveren mr van zeveren a belgian citizen and resident as part of icp’s formation cnv contributed dollar_figure to icp in exchange for a 98-percent limited_partnership_interest investment advisory agreement lvcm llc lvcm is a delaware limited_liability_company whose managing member was mr valdez lvcm and icp entered into an investment advisory agreement under which lvcm agreed to provide investment advisory and management services to icp from date through date in exchange for a management fee and an allocation of icp’s profits the agreement appointed lvcm as icp’s manager agent and attorney-in-fact and the agreement authorized lvcm to bind icp with respect to among other things asset transfers bank accounts and transactions c isp limited formed isp on date as a delaware limited_liability_company during date mr hovnanian purchased a 9-percent interest in isp he did not conduct any due diligence regarding that purchase isp’s remaining percent interest was owned by icp and by mr valdez’s wholly owned corporation horizon capital holdings corp mr valdez controlled isp at all relevant times iv mr hovnanian and related entities a mr hovnanian mr hovnanian is the managing member of rovakat and its tax_matters_partner he earned a bachelor of science degree in economics from the university of pennsylvania and he has over years of experience in the computer_software and wireless telecommunications industries he has invested in real_estate startup companies and financial instruments such as foreign_currency contracts hedging contracts and the buying and selling of stock including short selling he is a wealthy individual and he is a high-income taxpayer b vshg mr hovnanian was the executive vice president of v s hovnanian group vshg from date until date vshg was a holding_company and its subsidiaries engaged in construction development and utilities at all relevant times mr hovnanian owned percent of vshg and three members of his family equally owned the remaining percent hovbilt inc hovbilt a c_corporation was one of vshg’s subsidiaries vshg owned percent of hovbilt and mr hovnanian owned the other percent c speedus speedus corp speedus is a publicly traded company that specializes in information_technology and medical devices since mr hovnanian has been its president chief_executive_officer and chairman of its board_of directors mr hovnanian also was an employee of speedus at all relevant times v jacques vabre transactions immobiliere and its subsidiaries collectively immobiliere group owned various assets which had lost much of their value by date mr valdez and the immobiliere group discussed immobiliere’s transferring of these distressed assets to entities controlled by mr valdez mr valdez and the immobiliere group referred to these transactions as jacques vabre transactions with an understanding that jacques vabre was mr valdez’s nickname the immobiliere group participated in four jacques vabre transactions each transaction involved the equity interests of a single entity namely credicom asia limited credicom asia kislev partners l p kislev partners silvecom s a or todor s a the immobiliere group earned between dollar_figure million and dollar_figure million in fees by participating in these transactions the fee for each transaction was set at a percent ranging from to 5speedus was formerly known as suite group highcrest management and cellular vision we refer to the precursors of speedus as speedus percent of percent of the distressed assets’ federal_income_tax basis that was claimed to be obtained from the immobiliere group as part of the transaction vi transaction involving credicom asia a overview the jacques vabre transaction at issue was essentially a four-step transaction involving credicom asia first credicom asia redeemed its worthless class a common_stock class a stock from cnv for big_number francs and dollar_figure second cnv transferred the francs to icp in exchange for an increased interest in icp third icp transferred to rovakat big_number of the francs with an aggregate fair_market_value of dollar_figure fourth icp sold percent of its interest in rovakat to mr hovnanian one day after the fourth step rovakat sold its big_number francs to a third party at their fair_market_value of dollar_figure b history of credicom asia credicom asia is a subsidiary of cnv and a member of the immobiliere group credicom asia was formed as a british virgin islands company on date under the name pacific eagle corporation limited and subsequently changed its name to credicom asia on or about date credicom asia was registered to do business in the cayman islands credicom asia primarily conducted its activities and maintained its books_and_records in u s dollars credicom asia had two classes of common_stock outstanding as of date the first class class a stock was initially owned entirely by cnv and represented percent of the equity interests in credicom asia the second class class b common_stock class b stock was initially owned entirely by colony credicom l p and colorado credicom llc collectively c c and represented the remaining percent equity interests in credicom asia c liquidation preference of credicom asia in a restated memorandum of association dated date credicom asia provided that holders of its common_stock were entitled to apportion any assets that remained after the preference rights of the preferred shareholders were satisfied as follows first to the holders of the class b stock an amount that would cause them to receive an per annum compounded annually and computed from the date of the issuance thereof internal_rate_of_return on their original principal investment after taking into account all dividends and distributions from credicom asia in respect of the class b stock second to the holders of the class a stock an amount that would cause them to receive an per annum compounded annually and computed from the date_of_issuance internal_rate_of_return on their original principal investment after taking into account all dividends and distributions from credicom asia in respect of the class a stock third to the holders of the class b stock an amount equal to the product of a that percentage which the class b stock represents of all the outstanding common_stock times b the ratio of times c the remaining amount of proceeds to be distributed in respect of a liquidation and fourth the remaining amount to the holders of the class a stock c c paid dollar_figure million for the class b stock and as of date was entitled upon the liquidation of credicom asia to a priority_distribution of dollar_figure million plus an 18-percent cumulative annual return before any distributions were made to cnv cnv the holder of the class a stock was entitled to receive a portion of the liquidated assets after payment of the priority_distribution d credicom asia’s holding sec_1 overview as of date credicom asia’s assets consisted of percent of the stock of golf de ramatuelle s a golf de ramatuelle a french société anonyme percent of the stock of lahotel corporation lahotel a british virgin islands company percent of the stock of argent holdings ltd argent a british virgin islands company and an unspecified interest in kislev partners a cayman islands partnership 6on date credicom asia executed a restated memorandum of association which sought to eliminate the liquidation preference retroactively golf de ramatuelle as of date golf de ramatuelle was engaged in the attempted development of land golf property in the commune of ramatuelle in the canton of saint-tropez france golf de ramatuelle’s principal assets were direct and indirect ownership interests in the golf property golf de ramatuelle’s liabilities totaled dollar_figure as of date and approximately dollar_figure million on date the golf property consists of approximately acres of land the land is principally forest land with a portion that may be used for agriculture and is in an area subject_to a high risk of fire the land lacks adequate water sewer and power supply to support extensive development the golf property was not zoned for commercial development and golf de ramatuelle’s attempts to develop the property for nonagricultural uses were unsuccessful throughout the years lahotel as of date lahotel owned l’ermitage hotel l’ermitage a luxury hotel in beverly hills california built in l’ermitage was closed for renovations from date until date l’ermitage’s liabilities were dollar_figure as of date in l’ermitage was assessed at dollar_figure for property_tax purposes argent as of date argent owned an interest in the amanresorts hotel chain through a 97-percent interest in silverlink holdings ltd silverlink amanresorts and the nine aman operating_assets partially or wholly owned by silverlink are widely viewed as an innovative upscale hotel group aman was recapitalized in with immobiliere through argent acquiring control of the company silverlink’s current liabilities exceeded its current_assets on date and kislev partners as of date kislev partners through a wholly owned subsidiary owned approximately percent of financiere saresco saresco saresco was founded in by air france group and aeroports de paris to operate duty-free stores in paris airports saresco through its various subsidiaries operated duty-free retail stores which sold perfumes cosmetics spirits tobacco and fashion accessories substantially_all of these retail stores sold goods free of duty and of tax over percent of the sales in the duty-free division were from saresco’s stores in two terminals in paris charles de gaulle airport at roissy e buyout of the class b stock by c c had become increasingly unhappy with their investment in the class b stock on date c c petitioned the high court of justice british virgin islands to order the winding up of credicom asia at that time credicom asia was unable to pay its debts and c c owned dollar_figure percent of credicom asia through ownership of the class b stock and a partial interest in kislev partners credicom asia also owed c c approximately dollar_figure million during date immobiliere disposed of substantially_all of saresco’s assets in exchange for the cancellation of debt shortly thereafter on date credicom asia cnv and c c entered into a settlement agreement in lieu of the winding up of credicom asia under that agreement c c granted cnv an option to pay dollar_figure million to acquire the following assets optioned assets big_number shares of class b stock owned by c c the kislev partnership_interest owned by c c debts which credicom asia owed to c c and a mortgage on lahotel’s assets in return c c agreed to dismiss the winding up petition upon cnv’s exercise of the option mr valdez received a copy of this settlement agreement cnv exercised its option and purchased the optioned assets on date by date credicom asia’s remaining assets were its interests in golf de ramatuelle and in saresco credidev ltd credidev a british virgin islands entity was formed as a wholly owned subsidiary of cnv to receive c c’s class b stock the class b stock was transferred to credidev on date cnv retained its interest in the class a stock f date meeting of the board_of directors cnv had no source of revenue other than fees generated from the jacques vabre transactions during a meeting of cnv’s board_of directors on date the board_of directors ordered that cnv reduce its interest in credicom asia mr van zeveren in his capacity as cnv’s managing director worried that cnv’s directors could be faulted for failing to call for the cessation of cnv’s activities specifically he was concerned that cnv’s directors might be reproached because cnv had consistently generated losses since and all of its fixed assets with the exception of golf de ramatuelle and shares in shell companies were sold mr van zeveren reasoned that cnv’s interests in the shell companies had residual_value in that the companies could generate fees from mr valdez by participating in his transactions immobiliere in its capacity as cnv’s majority shareholder contemplated using any such fees to pay cnv’s arrears to cover its operating_expenses for to years and if necessary to pay for an amicable liquidation of cnv g icm’s purchase of class a stock international capital management llc icm is a delaware limited_liability_company that mr valdez controlled as its managing member on date icm purchased big_number shares of class a stock from cnv for dollar_figure and big_number shares of class b stock from credidev for dollar_figure the purchased class a stock represented a 2-percent interest in credicom asia and the purchased class b stock represented a 5-percent interest in credicom asia h redemption of class a stock mr valdez was named credicom asia’s president sometime before date on april and date mr valdez transferred a total of dollar_figure to a ubs ag ubs bank account held by credicom asia on date credicom asia purchased big_number francs through its ubs bank account for dollar_figure these francs were transferred to a ubs bank account held by cnv on date credicom asia redeemed from cnv all of its class a stock for big_number francs and dollar_figure the redemption was entered into by mr van zeveren in his capacity as cnv’s managing director and by mr valdez in his capacity as credicom asia’s president also on date cnv transferred the big_number francs to icp in return for an increased limited_partnership_interest in icp mr valdez wired the dollar_figure to cnv from credicom asia’s ubs bank account cnv then wired the dollar_figure to icp’s ubs bank account no further activity in credicom asia’s ubs account occurred until date when mr valdez closed both the credicom asia and icp ubs bank accounts i participation fees cnv’s claimed basis in the class a stock was approximately dollar_figure million and cnv expected to receive approximately dollar_figure from mr valdez in exchange for its participation in the credicom asia transaction these fees were payable in two tranches the first tranche related to dollar_figure million of cnv’s claimed basis in the class a stock and generated dollar_figure million in fees for cnv the second tranche related to dollar_figure million of cnv’s claimed basis in the class a stock and generated dollar_figure in fees for cnv cnv used the fees from the first tranche to purchase bonds issued by immobiliere in cnv or immobiliere intended to use the fees generated from the second tranche to pay its arrears to continue its operations long enough to allow for the sale of cnv’s remaining assets and to pick the bones clean 7mr valdez initially agreed to pay cnv a dollar_figure fee related to the first tranche that fee was reduced however following mr valdez’s agreement to accelerate payments due under the first tranche vii francs transaction during date icp transferred to rovakat big_number francs with a fair_market_value of dollar_figure immediately thereafter rovakat’s owners were isp approximately 75-percent owner and icp approximately 25-percent_owner on date mr hovnanian purchased percent of icp’s interest in rovakat for dollar_figure immediately after rovakat’s owners with their approximate ownership interests were isp approximately 75-percent owner icp approximately 2-percent owner and mr hovnanian approximately 23-percent owner on date rovakat sold the big_number francs to a third party for dollar_figure rovakat reported on it sec_2002 return that its tax basis in the francs was dollar_figure and that it realized a dollar_figure loss on the sale dollar_figure - dollar_figure rovakat lacked sufficient income to apply all of the reported loss to and it reported that it was suspending the unused portion of the reported loss viii payment of fees to mr valdez a overview from through rovakat directly or indirectly paid fees of at least dollar_figure to mr valdez rovakat paid these fees through an intermediary entity wireless audience survey inc wasi manuel asensio a close personal friend and business acquaintance of mr hovnanian controlled wasi and authorized the fee payments wasi in turn paid the fees to mr valdez through limited additional fees of dollar_figure were paid to another entity controlled by mr valdez b payments limited issued wasi an date invoice in the amount of dollar_figure for advisory services in connection with software licensing and code development limited received dollar_figure from wasi on date rovakat issued limited a date invoice in the amount of dollar_figure for consulting services one day later rovakat issued limited an invoice in the amount of dollar_figure as a refundable prepaid deposit for consulting services limited transferred dollar_figure to rovakat on date rovakat did not report on it sec_2002 return that any portion of either the dollar_figure or the dollar_figure was includable in income c payments limited issued wasi a date invoice for dollar_figure of advisory services in connection with software licensing and code development rendered in limited received dollar_figure from wasi on date rovakat issued limited a date invoice for dollar_figure of consulting services on date limited transferred dollar_figure to rovakat rovakat did not report on its return that any portion of either the dollar_figure or the dollar_figure was includable in income ix wic lawsuit and mr hovnanian’s bonus a overview speedus filed a lawsuit wic lawsuit against western international communications wic on or before date speedus agreed in an employment agreement with mr hovnanian to pay him a bonus bonus of percent of any net_proceeds received by speedus from the wic lawsuit when that agreement was executed mr hovnanian was speedus’ chief_executive_officer and he was paid in that capacity an annual salary of at least dollar_figure he also was entitled to receive reimbursement for reasonable business related expenses_incurred as speedus’ chief_executive_officer b mr hovnanian assigns bonus to rovakat on date mr hovnanian assigned his rights to the bonus to rovakat mr hovnanian did so without receiving a membership interest in rovakat commensurate with the value of the rights the assignment agreement stated that mr hovnanian assigned his rights to the bonus to rovakat because rovakat has members who can confidentially assist and advise the pursuit of the interest in the wic lawsuit under the assignment agreement mr hovnanian permitted rovakat to assign the bonus to subsidiaries or partnerships in which rovakat held a majority interest c settlement of wic lawsuit in late or early speedus and wic settled the wic lawsuit for dollar_figure million of that amount speedus was entitled to receive dollar_figure in net_proceeds speedus was amenable to paying the dollar_figure bonus percent x dollar_figure to mr hovnanian as he directed d sunshower mr hovnanian on behalf of rovakat formed sunshower llc sunshower as a delaware limited_liability_company on date sunshower is a disregarded_entity for federal_income_tax purposes on date speedus transferred dollar_figure to sunshower’s bank account in correspondence with rovakat’s accountant mr hovnanian designated these proceeds as consulting income on date mr hovnanian caused dollar_figure to be transferred from sunshower to sterling capital management ltd sterling an entity controlled by mr valdez mr hovnanian noted that this payment represented fees paid to mr valdez’s entity speedus did not reimburse mr hovnanian for the dollar_figure paid to mr valdez x similar transactions in which mr hovnanian participated mr hovnanian participated in two additional transactions involving purportedly high-basis francs and the reporting of ordinary losses the first transaction involved the transfer of francs with a fair_market_value of approximately dollar_figure and a purported basis of dollar_figure hovbilt used the resulting claimed loss to offset income that vshg earned the second transaction involved the transfer of francs with a fair_market_value of approximately dollar_figure and a purported basis of dollar_figure isp used the resulting claimed loss to offset income that mr hovnanian earned from unrelated sources xi rovakat’s federal partnership tax returns a preparer of the returns harvey weinreb mr weinreb prepared rovakat’ sec_2002 and returns mr hovnanian retained mr weinreb for that purpose at the suggestion of mr valdez b return rovakat filed it sec_2002 return on date the return reported no gross_receipts and no income rovakat reported that it was entitled to recognize dollar_figure as a loss on the francs transaction and that another dollar_figure from the transaction was a suspended_loss c return rovakat filed its return on date the return reported no gross_receipts no ordinary business income or loss and other fees income of dollar_figure rovakat recognized dollar_figure of the suspended_loss and reported that dollar_figure remained suspended rovakat also reported a charitable_contribution_deduction of dollar_figure d return rovakat filed the return on date the return reported total income of dollar_figure which apparently was the bonus from speedus rovakat recognized dollar_figure of the suspended_loss as a prior year suspended_loss and reported that dollar_figure remained suspended rovakat also reported a charitable_contribution_deduction of dollar_figure e expenses reported on and returns rovakat reported the following expenses as deductions on its and returns expense bank fee consulting filing fees finance charge office postage and delivery dollar_figure -0- dollar_figure big_number -0- -0- -0- big_number 8the amount of the remaining suspended_loss appears to have been reported incorrectly dollar_figure claimed loss - dollar_figure loss reported on the return - dollar_figure loss reported on the return dollar_figure professional fees big_number -0- legal and accounting fees -0- big_number -0- miscellaneous big_number big_number auto computer -0- meal and entertainment big_number big_number total big_number big_number xii tax_advice and opinions a kpmg facsimile on date kpmg sent to mr van zeveren a one-page facsimile which stated that the evolution of the purchase value of the class a stock as recorded in cnv’s books was dollar_figure kpmg apparently did not attach the source documents for this conclusion to its facsimile and the memorandum does not define purchase value b sidley austin opinion before date mr valdez hired sidley austin brown and wood llp sidley austin to render an opinion sidley austin opinion for federal tax purposes on the bases of various assets transferred in connection with credicom asia’s redemption of its class a stock in rendering its opinion sidley austin reportedly relied on audited financial statements accounting_records third party appraisals and certain other factual financial and numerical information that it deemed relevant in addition the sidley austin opinion noted that sidley austin relied on at least assumptions and factual representations the sidley austin opinion concluded that the basis of cnv’s interest in the class a stock as of date was dollar_figure cnv’s basis in the big_number francs and the dollar_figure received from the redemption of the class a stock totaled dollar_figure the basis of cnv’s interest in icp as of date was dollar_figure and icp’s basis in the big_number francs which icp received from cnv was dollar_figure mr hovnanian first received a copy of the sidley austin opinion in c de castro opinions mr hovnanian at the suggestion of mr valdez hired the law firm of de castro west chodorow glickfield nass inc de castro to render a tax opinion regarding the tax consequences of the francs transactions rovakat opinion the cost of the rovakat opinion was dollar_figure mr hovnanian relied on mr valdez to serve as an intermediary between mr hovnanian and de castro the rovakat opinion concluded that there is a greater than likelihood that the tax treatment of the francs transaction would be upheld if challenged by the irs in rendering that opinion de castro assumed the accuracy of the factual matters represented in the sidley austin opinion including icp’s basis in the francs and did not review any transactional documents mr hovnanian also procured an opinion from de castro on the tax consequences associated with isp’s investment in francs isp opinion the rovakat and isp opinions are identical in most material regards in total de castro wrote nine opinions for mr valdez and for individuals who invested in his transactions de castro made thousands of dollars on referrals from mr valdez and at least dollar_figure million from writing opinions on other similar transactions menasche nass a partner of de castro invested in a distressed_debt transaction xiii fpaas on date respondent issued to rovakat a separate notice of final_partnership_administrative_adjustment fpaa for each of rovakat’ sec_2002 and taxable years the fpaas determined that rovakat had not established its basis in the francs the fpaas determined alternatively that the francs transaction lacked economic_substance xiv trial of this case a overview a trial was held in new york new york from december through date the evidence consists of the uncontested pleadings the trial testimony of lay and expert witnesses over stipulated facts and over exhibits b expert witnesse sec_1 dr larue respondent offered and the court recognized david w larue ph d dr larue as an expert in financial and tax_accounting finance and economics dr larue is a professor emeritus at the university of virginia and he holds a ph d in accounting taxation and economics and a master’s degree in accounting and taxation from through he was the director of the graduate accounting program at the university of virginia he has over years of teaching experience in the fields of taxation accounting and finance he has testified before this and other courts on many previous occasions as an expert in financial and tax_accounting finance and or economics dr friedman respondent offered and the court recognized jack p friedman ph d dr friedman as an expert on fair_market_value as it relates to real_estate and business valuation dr friedman holds a ph d in business administration with a focus in real_estate and urban affairs a master’s degree in business administration and a bachelor’s degree in business administration dr friedman is published and holds the following professional certifications certified_public_accountant c p a member of the appraisal institute senior real_estate analyst senior member of the american society of appraisers and fellow of the royal institute of chartered surveyors dr friedman has taught real_estate appraisal courses for years and he has developed courses for various professional associations mr bernatowicz mr hovnanian called frank a bernatowicz mr bernatowicz as his expert and the court recognized mr bernatowicz as an expert in financial_accounting mr bernatowicz is a c p a and a member of the american institute of c p a s the illinois c p a society and the national society of professional engineers he holds a bachelor of science degree in electrical engineering and a master’s degree in business administration in finance he was a partner with ernst and whinney now ernst and young and he directed the firm’s midwest region litigation services and real_estate advisory services practices he was a managing principal of alix associate’s chicago office a managing partner of the midwest region intellectual_property practice of pricewaterhousecoopers llp and a managing partner of bdo seidman’s specialized services practice c special procedure as to expert testimony with the agreement of the parties we directed the experts to testify concurrently to implement the concurrent testimony the court sat at a large table in the middle of the courtroom with all three experts each of whom was under oath the parties’ counsel sat a few feet away the court then engaged the experts in a three-way conversation about ultimate issues of fact counsel could but did not object to any of the experts’ testimony when necessary the court directed the discussion and focused on matters that the court considered important to resolve by engaging in this conversational testimony the experts were able and allowed to speak to each other to ask questions and to probe weaknesses in any other expert’s testimony the discussion that followed was highly focused highly structured and directed by the court i burden_of_proof opinion taxpayers generally bear the burden_of_proof in a partnership-level proceeding such as this see rule a and mr hovnanian concedes that this general_rule applies with respect to the adjustments in the fpaas respondent bears the burden of proving the allegation in his amendment to answer that rovakat earned unreported income of dollar_figure in see id 9the u s district_court for the district of massachusetts has apparently used concurrent witness testimony in a number of nonjury cases in recent years see wood experts in the tub antitrust ii rovakat’s claimed loss a overview we first decide whether rovakat may recognize its claimed losses of dollar_figure for dollar_figure for and dollar_figure for mr hovnanian contends that these losses are allowed on account of rovakat’s sale of the francs as mr hovnanian sees it cnv was a partnership that had a dollar_figure basis in its class a stock which mr hovnanian considers to be a partnership_interest and that basis was transferred to the big_number francs that cnv received upon the redemption of the class a stock then mr hovnanian reasons icp received that basis upon its receipt of the francs and rovakat received a pro_rata share of the basis upon rovakat’s receipt of big_number of the francs mr hovnanian concludes that rovakat’s sale of the big_number francs on date triggered the basis which in turn resulted in an approximately dollar_figure million loss allocable to its partners principally mr hovnanian respondent argues that rovakat may not recognize its claimed losses because mr hovnanian has failed to establish rovakat’s basis in the francs in addition respondent argues rovakat may not recognize its claimed losses because the transfers of the francs lacked economic_substance in that the francs transaction was effected solely to generate an artificial loss we agree with respondent that rovakat may not recognize its claimed losses as we find mr valdez orchestrated a series of transactions through which cnv a corporation sold its built-in_loss in its class a stock to either mr valdez or to icp and the transactions resulting in that sale were intended solely to disguise the sale as a tax loss that could ultimately shelter mr hovnanian’s ordinary_income from u s taxes b basis in the francs mr hovnanian bears the burden of establishing rovakat’s basis in the francs and that burden includes establishing icp’s basis in the francs upon their transfer mr hovnanian strives to meet this burden by focusing on the general rules of partnership_taxation under those rules which apply even where the contributor is a foreign_entity see 40_tc_666 a partner’s contribution of property to a partnership in exchange for a partnership_interest is generally a tax-free transaction see sec_721 in addition the partner’s basis in the partnership_interest received generally equals the partner’s adjusted_basis in the contributed_property plus where applicable the amount of any money the partner also contributed sec_722 in addition the partnership’s basis in the contributed_property generally is a substitute basis that equals the partner’s adjusted_basis in that property at the time of contribution sec_723 these general rules do not apply however where as here the facts establish that one or more of the relevant transactions is not in substance a contribution to a partnership as it purports to be the substance of the transactions at hand as we find on the basis of the credible_evidence in the record is that mr valdez in his individual capacity or on behalf of icp bought the class a stock from cnv a corporation at an amount drastically in excess of the stock’s fair_market_value and he did so with an understanding that cnv would cooperate in structuring the sale to appear to be a nontaxable transfer for obvious reasons the parties to the agreement could not memorialize in the transaction documents the true terms of the transaction as a sale because a sale would negate any claims of a substitute basis in the francs under the partnership rules applicable to contributions of property when viewed in total however the record leads us to conclude that either mr valdez engaged in an actual purchase of the class a stock or icp engaged in a disguised purchase of the class a stock which in either case sets the basis in the francs at their cost see sec_1012 see also sec_1_707-3 income_tax regs to be sure mr valdez structured the transactions using entities he controlled aiming to manipulate the rules applicable to partnership_taxation so that he could sell to his u s investors foreign built-in losses that they could personally apply as ordinary losses he provided the money for the class a stock to be redeemed he converted the stock to francs so he could use a currency which was cnv’s nonfunctional_currency he caused cnv to transfer the francs to icp an entity he controlled and which he claimed was a partnership so he could claim a substitute basis in the francs the fact that mr valdez wanted directly or indirectly to purchase the class a stock with its built-in_loss retained for use by mr hovnanian cannot reasonably be denied nor has mr hovnanian established as he asserts that icp was a partnership entitled to a substitute basis in the francs a partnership exists for federal_income_tax purposes only when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is community of interest in the profits and losses 327_us_280 facts relevant to this determination include the conduct of the parties particularly their due diligence or lack thereof and negotiations or lack thereof the relationship of the parties and the control of income and the purposes for which it is used see 337_us_733 the absence of a nontax business_purpose is fatal to the validity of a partnership see 201_f3d_505 d c cir affg tcmemo_1998_305 the record does not suggest and we do not find that icp’s listed partners intended to join together to carry on a trade_or_business the record does not establish the intent of each of icp’s partners but we find as to mr valdez and cnv icp’s primary partners that they had their own agendas cnv was in financial trouble and it and immobiliere desired to obtain liquidity primarily by selling alleged tax basis in what was otherwise a worthless shell entity credicom asia cnv’s and immobiliere’s due diligence was focused on how many jacques vabre transactions could be put together with mr valdez and how fast payment could be made cnv and immobiliere expected to be paid approximately dollar_figure million for their part far in excess of the approximately dollar_figure million actually exchanged for the redemption of the class a stock because mr hovnanian has failed to prove that icp was a partnership for federal_income_tax purposes and the record establishes that it was not icp had a cost_basis in the francs see sec_1012 rather than the substitute basis that rovakat reporteddollar_figure 10nor does the record establish as mr hovnanian asserts that credicom asia was a partnership credicom asia had two classes of common_stock and its ownership was represented by shares owned by shareholders the record also lacks a partnership_agreement entered into between the purported partners of credicom asia while the sidley austin opinion states that credicom asia amended its articles to reflect the characteristics of a partnership on date that statement is unsupported by the record in addition to our discussion set forth above in this footnote credicom asia did not file a form_1065 until continued c economic_substance guiding legal principles mr hovnanian stated at trial that an appeal in this case would lie in the court_of_appeals for the third circuit and respondent agreed in 157_f3d_231 3d cir affg in part and revg in part on an issue not relevant here tcmemo_1997_115 the court_of_appeals for the third circuit articulated a two-factor inquiry to decide whether a transaction or series of transactions had sufficient economic_substance to be respected for federal tax purposesdollar_figure the first factor requires an objective inquiry as to whether the transaction had practical economic_effect apart from tax savings the second factor requires a subjective inquiry into whether the taxpayer participated in the transaction for a valid nontax business_purpose see id these factors are interrelated and continued and we do not find that any of credicom asia’s shareholders as of the time of the stated conversion reported the deemed liquidation and distribution that would have occurred on such a conversion see sec_301_7701-3 proced admin regs see also revrul_63_107 1963_1_cb_71 11congress codified the economic_substance_doctrine mostly as articulated by the court_of_appeals for the third circuit in 157_f3d_231 3d cir affg in part and revg in part on an issue not relevant here tcmemo_1997_115 see sec_7701 as added to the code by the health care and education reconciliation act of publaw_111_152 sec 124_stat_1067 see also h rept i pincite discussing the reasons for codification of the economic_substance_doctrine this codified doctrine does not apply to this case pursuant to its effective date are not simply discrete prongs of a ‘rigid two-step analysis ’ id pincite quoting 909_f2d_1360 9th cir affg sturm v commissioner t c memo in applying these factors all stages of the transaction must be scrutinized to determine whether the taxpayer’s beneficial_interest was affected in a meaningful nontax way 364_us_361 objective inquiry a overview we first examine whether the francs transaction had practical economic_effect other than the creation of a tax loss we conclude it did not when viewed according to their objective economic_effect credicom asia’s redemption of the class a stock from cnv partially for francs cnv’s transfer of the francs to icp icp’s transfer of a portion of the francs to rovakat cnv’s sale of percent of its interest in rovakat to mr hovnanian and rovakat’s sale of the francs were economically speaking negligible events the francs transaction as a whole when viewed in the light of its individual steps had no economic significance other than to serve as a means for mr hovnanian’s attempt to purchase and use cnv’s built-in_loss the following factors further support our conclusion that the objective economic_effect of the francs transaction is not consistent with rovakat’s reporting of that transaction b lack of pretax profit potential in general a transaction has economic_substance and will be respected for federal tax purposes where the transaction offers a reasonable opportunity for profit independent of tax savings 87_tc_1471 a reasonable opportunity for profit will ordinarily be found only if there was a legitimate expectation that the nontax benefits would be at least commensurate with the associated transaction costs acm pship v commissioner tcmemo_1997_115 see also salina pship l p v commissioner tcmemo_2000_352 deliberately incurring expenses in excess of appreciable gain is the antithesis of profit-motivated behavior 861_f2d_494 7th cir affg 87_tc_1087 the francs transaction did not present rovakat with a reasonable opportunity for profit independent of tax savings rovakat incurred at least dollar_figure in transaction costs related to the francs transaction these costs included at least dollar_figure in fees paid to mr valdez and dollar_figure paid to de castro for the rovakat opiniondollar_figure the sole economic gain that rovakat could realize on the francs transaction was attributable to exchange rate fluctuations between the franc and the u s dollar 12the dollar_figure consists of the dollar_figure and dollar_figure that rovakat paid in and respectively and the dollar_figure that sunshower paid to mr valdez dr larue reviewed the franc to u s dollar exchange rates from date to date during that time the relationship between the franc and the u s dollar was relatively stable and the buy-side market for francs was highly liquid with minimal transaction costs dr larue concluded that the franc to u s dollar exchange rates were not sufficient to yield a positive pretax return and that the value of the u s dollar against a franc would have had to increase by more than percent before mr hovnanian realized his first nominal dollar of pretax profitdollar_figure dr larue concluded that even if the franc became worthless mr hovnanian would have experienced a positive aftertax return in excess of big_number percent notwithstanding the corresponding loss of his initial investment in francs when credicom asia redeemed its class a stock the claimed tax basis in the francs ultimately transferred to icp was over times greater than their fair_market_value if the value of the francs doubled during mr hovnanian’s holding_period the potential federal_income_tax savings assuming a tax_rate of percent would exceed the pretax economic gain by approximately times we credit dr larue’s testimony and conclude that a rational investor would have recognized the nonexistence of a realistic 13a nominal dollar is the value of a dollar in the future that is not discounted to take into account the time-value-of- money risk or other similar costs of capital probability that the francs which rovakat held would have sufficiently appreciated to produce a pretax profit this lack of pretax profit potential weighs heavily against a finding that the francs transaction was economically significantdollar_figure accord gilman v commissioner tcmemo_1989_684 sale-leaseback transaction lacked economic_substance where when the transaction was entered into a prudent investor would have concluded that there was no chance to earn a nontax profit in excess of transaction costs affd 933_f2d_143 2d cir c actual economic_effect tax losses which fail to correspond to any actual economic losses do not constitute the type of bona_fide losses that are deductible for federal tax purposes acm pship v commissioner f 3d pincite internal citations omitted the economics of the francs transaction do not support rovakat’s claim to the losses reported on it sec_2002 through returns upon the sale of the francs rovakat did not realize a dollar_figure 14mr hovnanian presented no expert testimony on the pretax profit potential associated with rovakat’s investment in the francs transaction rather he contends that the fees which rovakat paid to mr valdez were collection fees unrelated to the structuring of the francs transaction we find to the contrary even if they were collection fees however rovakat still could not have reasonably expected a pretax profit on the francs transaction the dollar_figure fee paid to de castro for the rovakat opinion alone consumed any profit to be realized on the francs transaction economic loss it realized a dollar_figure economic gaindollar_figure while realization of an economic gain may suggest that a transaction has economic_substance the prospect of a nominal incidental pretax profit does not necessarily establish that a transaction was designed to serve a nontax profit_motive id pincite 94_tc_738 moreover as to the francs transaction any profitability on the transaction was subsumed by the costs of entering into the transactiondollar_figure d francs paid in redemption we are similarly not persuaded that credicom asia’s partial_redemption of its class a stock with francs had practical economic_effect apart from tax savings the functional_currency of credicom asia was the u s dollar and the functional_currency of cnv was the belgian franc one might reasonably expect that the redemption would have been effected with the functional_currency of one of the parties to the redemption and not the nonfunctional franc while the form of consideration might at first blush appear to be insignificant the tax_benefit to 15rovakat’s dollar_figure economic gain equals dollar_figure amount rovakat realized when it sold the francs minus dollar_figure fair_market_value of francs when rovakat received them 16equally compelling is our finding that the event giving rise to rovakat’s claimed high basis in the francs was cnv’s failed investment in credicom asia as opposed to an economic outlay made by rovakat dr friedman opined that the class a stock was worthless at and before the time of its redemption we consider that opinion to be reasonable and reliable and we accept it rovakat’s members by structuring the transaction with francs was potentially tremendous gains or losses attributable to a sec_988 transaction are generally treated as ordinary_income or ordinary losses sec_988 a disposition of property is usually considered to be a sec_988 transaction where the property is a nonfunctional_currency ie a currency other than the u s dollar or in certain cases the currency of the economic environment in which a significant part of an activity is conducted and which is used in the books_and_records of that activity see sec_1_988-1 income_tax regs see also sec_985 sec_989 if as mr hovnanian asserts rovakat acquired the francs as part of an investment activity entered into for the production_of_income the francs would be a nonfunctional_currency to rovakat and rovakat’s disposition of the francs would result in ordinary_income or ordinary_loss see sec_988 c if however credicom asia had redeemed its class a stock in u s dollars and the contributions from cnv to icp to rovakat were denominated in u s dollars any gain_or_loss on rovakat’s disposition of the u s dollars would be taxed as a capital_gain or a capital_loss see 485_us_212 see also sec_1221 thus by using francs in partial satisfaction of the redemption mr valdez aimed to convert capital losses into ordinary losses that could offset ordinary_income such as salaries and wages for a high-income taxpayer such as mr hovnanian expecting to receive a significant amount of ordinary_income for his role in the wic lawsuit these tax savings were substantial mr hovnanian has offered no valid business reason why credicom asia would partially redeem its class a stock with francs but for the prospect of converting the character of the purported resulting loss from capital to ordinary e rovakat’s sale of the francs nor do we find that there was a valid business reason for rovakat’s sale of the francs just day after mr hovnanian purchased percent of icp’s interest in rovakat mr hovnanian asserts that the sale of the francs was necessary for rovakat to generate working_capital we are not persuaded as of date rovakat had dollar_figure in its checking account and had invoiced limited for dollar_figure from consulting services mr hovnanian fails to adequately explain why its proffered need for rovakat to have working_capital was not met by these funds rovakat’s decision to exit the francs transaction literally overnight is especially telling because rovakat’s sale of the francs served as the triggering mechanism by which mr hovnanian would purportedly be able to personally claim his portion of that loss for federal_income_tax purposes see santa monica pictures llc v commissioner tcmemo_2005_104 f fees paid to the immobiliere group mr valdez’s payment of over dollar_figure million in fees to the immobiliere group in exchange for cnv’s participation in the francs transaction also suggests that the francs transaction lacked economic_substance these fees were not standard financing fees but were based upon the amount of tax basis which icp expected to receive mr hovnanian has not explained why a fee due to a foreign company would depend upon the basis_of_property for federal tax purposes the payment of fees contingent upon the tax basis which could be realized for federal tax purposes suggests that tax-motivated considerations were the principal reason for the francs transaction see kerman v commissioner tcmemo_2011_54 g summary of objective economic_effect we conclude that the first factor of the economic_substance inquiry weighs heavily against a finding that the francs transaction was compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped solely by tax-avoidance features 435_us_561 rovakat effectively spent over dollar_figure to produce an economic gain of less than dollar_figure and a reportable tax loss in excess of dollar_figure million rovakat’s reporting of the losses reflects neither the economic realities of the gain which rovakat realized nor that the actual economic loss was borne by cnv the use of francs to partially redeem credicom asia’s shares served the seemingly limited purpose of converting the character of the loss from capital to ordinary rovakat joined icp so as to effect a disposition of the francs and have those losses allocated to mr hovnanian subjective business_purpose a overview the second factor of the economic_substance inquiry requires that we examine the taxpayer’s subjective nontax reasons for entering into a transaction and whether the taxpayer held a legitimate profit_motive for doing so 752_f2d_89 4th cir affg in part and revg in part 81_tc_184 whether a transaction is conducted with a subjective business_purpose depends on a number of subfactors including whether the taxpayer had a valid nontax business_purpose for entering into the transaction see casebeer v commissioner f 2d pincite4 the transaction was negotiated and entered into at arm’s length see 87_tc_983 affd without published opinion 860_f2d_1075 3d cir the taxpayer performed due diligence regarding the commercial viability and market risks of the transaction see 868_f2d_851 6th cir affg 88_tc_386 in the case of a partnership the partners intended to join together for the present conduct of an undertaking or enterprise see culbertson v commissioner u s pincite and the transaction was marketed as a tax_shelter in which the purported tax_benefit significantly exceeded the taxpayer’s actual investment see booker v commissioner tcmemo_1996_261 these subfactors are not exclusive and no one subfactor is dispositive we analyze the subfactors seriatim b rovakat’s business_purpose mr hovnanian has failed to establish that the francs transaction served any legitimate business_purpose and we conclude that none existed he asserts that the contribution of francs to rovakat and rovakat’s subsequent sale of the francs were intended to serve as seed money to fund rovakat’s development of a competitor to the nielsen television rating service nielsen we are unpersuaded early in mr hovnanian introduced dish and echostar collectively echostar to the concept of establishing echostar as a competitor to nielsen echostar committed support of up to dollar_figure million to a project to carry out this concept though the record is not clear whether mr hovnanian or rovakat actually received these funds mr hovnanian testified that he engaged mr valdez to form rovakat as part of the project because among other things mr valdez had access to investors with the capital to fund such a venture the nielsen-competitor project ultimately failed mr hovnanian’s testimony misses the point we focus on the business_purpose of the francs transaction and not any business venture which mr hovnanian may have pursued before rovakat’s formation the record does not establish that rovakat had an ongoing business after the nielsen-competitor project failed nor when that project failed mr hovnanian could have called witnesses from echostar to testify on this point but he declined to do sodollar_figure mr hovnanian also asserts that the francs transaction enabled him to establish and cultivate ties with mr valdez and with the belgian entities apart from any possible tax considerations we are not persuaded the credicom asia redemption cnv’s contribution of the francs to icp and the payment of fees from icp to immobiliere occurred between mr 17at trial mr hovnanian attempted to introduce and the court declined to admit an affidavit from an echostar executive in lieu of that executive’s direct testimony we found the affidavit to be inadmissible hearsay not excepted by fed r evid see saavedra v commissioner tcmemo_1988_587 declining to admit an affidavit where the taxpayer did not demonstrate reasonable efforts to obtain the witness’ personal testimony see also rule b valdez and members of the immobiliere group any goodwill which may have been gained from these transactions was to the benefit of mr valdez and not mr hovnanian c lack of arm’s-length dealing in determining whether a transaction possesses objective indicia of economic_substance we examine whether the transaction was conducted at arm’s length helba v commissioner supra pincite where a transaction occurs between related parties the transaction is carefully scrutinized ‘because the control element suggests the opportunity to contrive a fictional transaction ’ 154_f3d_61 3d cir quoting 532_f2d_1204 8th cir revg in part and vacating in part tcmemo_1996_447 see also 651_fsupp2d_219 d n j affd sub nom merck co v united_states __ f 3d __ 3d cir date we find a lack of arm’s-length dealing with respect to the francs transaction mr valdez controlled each aspect of that transaction up until the sale of icp’s interest in rovakat to mr hovnanian by date mr valdez was credicom asia’s president and he caused the redemption of the class a shares with francs and with u s dollars he controlled the bank accounts of credicom asia and of icp he effected the transfer of funds between credicom asia cnv and icp he controlled icp and he managed lvcm in addition mr valdez continued to influence the outcome of the francs transaction even after icp sold percent of its interest in rovakat to mr hovnanian mr valdez suggested that mr hovnanian engage mr weinreb to prepare rovakat’ sec_2002 through returns mr valdez recommended that mr hovnanian engage de castro to provide tax_advice regarding the francs transaction rovakat’s procurement of tax_advice was more reflective of a symbiotic relationship between de castro and mr valdez rather than of independent counseling on the merits of the francs transaction d lack of due diligence mr hovnanian presented no documentary_evidence to suggest that he undertook a critical nontax economic analysis of the risks associated with investing in francsdollar_figure the de castro opinion focuses only on the tax effect of the francs transaction without regard to the commercial viability or market risk associated with that transaction such a lack of due diligence on the part of mr hovnanian suggests that he was not concerned with the economic realities of the francs transaction or with 18the absence of such evidence creates a presumption that no such documents existed or that they were not favorable to mr hovnanian’s position see 6_tc_1158 affd 162_f2d_513 10th cir elements of risk cf salina pship l p v commissioner tcmemo_2000_352 finding indicia of economic_substance where a partnership held two meetings with the investment banker who structured a transaction in which the partnership invested and was presented with several analyses of the financial risks and rewards associated with such an investment mr hovnanian’s lack of concern for the underlying economics of the francs transaction is not consistent with a genuine nontax profit_motive e lack of mutuality of profit objective we also examine the surrounding facts and circumstances to determine whether any of the relevant persons in good_faith intended to join together for the present conduct of an undertaking or enterprise tfid iii-e inc v united_states 459_f3d_220 2d cir see also commissioner v culbertson u s pincite we find that the francs transaction lacks mutuality of profit objective cnv was motivated to enter into the francs transaction to realize whatever fees it could from its failed investment in credicom asia the payment of these fees allowed cnv to pay its arrears and to continue its operations long enough to allow for the sale of cnv’s remaining asset an interest in golf de ramatuelle while these goals might be valid business reasons for cnv’s redemption of its class a stock they bear no apparent relation to cnv’s icp’s or rovakat’s business_purpose for entering into the francs transaction the fees due to cnv were contingent on the tax basis in the francs for federal tax purposes such a framework suggests that icp was motivated by cnv’s tax_attributes and not by an independent economic significance of the francs mutuality of profit objective also is lacking between icp and rovakat icp’s transfer of big_number francs and isp’s transfer of dollar_figure served the seemingly limited purpose of enabling icp to become a temporary partner of rovakat and to transfer the purportedly high-basis francs to rovakat to trigger the intended tax loss mr hovnanian did not desire to invest in francs and those francs were sold just day after mr hovnanian acquired icp’s 90-percent interest in rovakat the occurrence of these steps within such a short time suggests that the disposition of the francs was predetermined f other distressed asset transactions mr hovnanian acting in a capacity as other than rovakat’s tax_matters_partner invested in at least two other transactions similar to the francs transaction the resulting claimed losses from those transactions were used to offset unrelated income of mr hovnanian and an entity that he and his family owned mr hovnanian’s investment in those similar transactions supports a finding that the francs transaction lacked economic_substance g other considerations mr hovnanian asserts that because rovakat was not sure it would earn income any loss from the francs transaction was not certain to be used we disagree mr hovnanian purchased icp’s interest in rovakat during the last week of by which time he most likely knew whether some or all of the loss could be used for that year in addition we doubt that mr hovnanian would have paid dollar_figure to de castro for its tax opinion if he did not expect that the loss could be used further notwithstanding whether rovakat realized any income the loss passed through to mr hovnanian who in turn was entitled to carry forward and to apply any unapplied portion of the loss against his future income eg his salary and any bonus he received as to the wic lawsuit dollar_figure h summary of subjective business_purpose we conclude that rovakat’s reasons for entering into the francs transaction do not demonstrate a legitimate profit_motive the lack of arm’s-length dealing at almost every stage of the francs transaction coupled with the lack of mutuality of profit 19mr hovnanian fails to explain why rovakat did not pass through the entire loss in the year in which it was reportedly incurred instead rovakat suspended some of the loss at the partnership level and in later years recognized at the partnership level portions of the suspended_loss as needed to offset its partners’ income respondent asserts and we agree that such a suspension of the loss was improper we consider rovakat’s improper reporting of its claimed loss as another attempt to hide the illegitimacy of the francs transaction objective by all parties suggests that a nontax profit was a primary driver for entering into the francs transaction mr hovnanian’s investment in two similar transactions also suggests that rovakat was motivated mostly by tax considerations when entering into the francs transaction on balance we conclude that the economic reality of the francs transaction is not consistent with a bona_fide profit objective summary of economic_substance we conclude that the francs transaction lacked economic_substance because a transaction that lacks economic_substance is not recognized for federal tax purposes and ‘cannot be the basis for a deductible loss’ see acm pship v commissioner f 3d pincite quoting 939_f2d_44 3d cir affg fox v commissioner t c memo we hold that rovakat is not entitled to the losses claimed on it sec_2002 through returnsdollar_figure 20we are not unmindful that rovakat realized an economic gain of dollar_figure from the francs transaction because respondent does not contend that this gain is taxable to rovakat or to mr hovnanian we hold it is not cf 939_f2d_44 3d cir if a transaction is devoid of economic_substance it simply is not recognized for federal taxation purposes for better or for worse affg fox v commissioner tcmemo_1988_570 iii omitted income a overview respondent determined that rovakat’s gross_income includes dollar_figure which was paid to limited through wasi on date in addition respondent amended his answer to assert that rovakat omitted dollar_figure in income from it sec_2002 gross_income as to the latter respondent asserts that rovakat failed to recognize the dollar_figure received from limited on date and dollar_figure paid to limited through wasi on or about date we agree with respondent that rovakat omitted income for but only to the extent of the dollar_figure gross_income includes all income from whatever source derived including but not limited to gross_income derived from business sec_61 under sec_451 items of gross_income generally must be included in the gross_income of a cash_method taxpayer in the taxable_year in which the taxpayer actually or constructively received that income see sec_1_451-1 income_tax regs income not actually reduced to a taxpayer’s possession is constructively received by a taxpayer in the year during which the income is credited to an account set apart or otherwise made available so that the taxpayer may draw upon it at any time see sec_1_451-2 income_tax regs income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or to restrictions see id b payments from limited limited deposited dollar_figure in rovakat’s bank account on date mr hovnanian concedes that rovakat was required to recognize the dollar_figure as income but maintains that the amount was a refundable prepaid deposit includable in rovakat’s gross_income the dollar_figure is not includable in rovakat’ sec_2002 income if it is a deposit see 493_us_203 the dollar_figure is includable in rovakat’ sec_2002 income if it is an advance see 372_us_128 respondent seeks to prevail on this issue by relying on the record as a whole the return and the invoices between rovakat limited and wasi on the basis of these documents we are satisfied that respondent has met his burden_of_proof limited deposited the dollar_figure payment into rovakat’s bank account during neither of the two invoices submitted by rovakat to limited in connection with the dollar_figure payment states that the payment was subject_to a contingency nor does the record contain any document that establishes the existence of a contingency that would negate inclusion of the payment in under sec_61 and sec_451 see commissioner v indianapolis power light co supra pincite whether these payments constitute income when received depends upon the parties’ rights and obligations at the time the payments are made moreover rovakat reported as income on its return a dollar_figure payment received from limited for consulting services on date rovakat did not report any portion of the dollar_figure payment as income on its return even though mr hovnanian asserts that the income was taxable to rovakat in that year nor did rovakat file an amended return to include that payment in its gross_income for that year see sec_1 a income_tax regs if a taxpayer ascertains that an item should have been included in gross_income in a prior taxable_year he should if within the period of limitation file an amended_return and pay any additional tax due we hold that rovakat was required to report the dollar_figure payment received from limited in c payments to wasi respondent also determined that rovakat was required to report as income dollar_figure of the dollar_figure which limited received from wasi on date and dollar_figure of the dollar_figure which limited received from wasi on date according to respondent these amounts represent implicit deductions claimed by rovakat we disagree the definition of gross_income encompasses all undeniable accessions to wealth clearly realized and over which a taxpayer has complete dominion and control 348_us_426 while broad the definition of gross_income does not contemplate income that does not result in a realizable economic benefit to the taxpayer 330_f2d_30 citing 289_us_670 and 281_us_376 rovakat realized no apparent economic benefit from the fees of dollar_figure and dollar_figure respondent’s contention that mr hovnanian seeks an implicit deduction from these fees is without merit because rovakat did not report these fees as deductions on it sec_2002 or returns we hold that rovakat need not recognize as income the fees of dollar_figure and dollar_figure iv effect of omitted income on period of limitations mr hovnanian asserts that the period of limitations as to rovakat’ sec_2002 taxable_year is closed respondent counters that the period remains open because rovakat omitted from it sec_2002 return an amount in excess of percent of the amount of gross_income required to be stated on that return we agree with respondent the commissioner generally must assess tax within years after a return is filed see sec_6501 sec_6501 provides an exception however where the taxpayer fails to report gross_income in excess of percent of the amount of gross_income stated on its return section sets forth special rules to extend the period of limitations described by sec_6501 with respect to partnership items or affected items section a generally provides that the period for assessing against a person any income_tax attributable to a partnership_item or to an affected_item shall not expire before the date that i sec_3 years after the later of the date that the partnership return is filed or the last day for filing the return section c provides that if any partnership omits_from_gross_income an amount properly includable therein that is in excess of percent of the amount of gross_income stated on its return the 3-year period described in section a is extended to years 133_tc_1 mr hovnanian filed rovakat’ sec_2002 return on date and the return reported no gross_income the dollar_figure omitted from rovakat’ sec_2002 return was in excess of percent of the amount of gross_income stated on the return respondent issued mr hovnanian the fpaa for on date within the 6-year period for assessment provided by sections c and e a accordingly respondent timely issued the fpaa for and the adjustments set forth in that fpaa are not barred by any limitations_period v liability for self-employment_tax respondent determined that the dollar_figure and dollar_figure paid to rovakat in and respectively were self-employment incomedollar_figure sec_1401 imposes a tax on self-employment_income sec_1401 and b 130_f3d_1388 10th cir affg tcmemo_1996_269 self- employment income includes an individual’s distributive_share of income from a partnership sec_1402 sec_1_1402_a_-2 f income_tax regs rovakat received dollar_figure and dollar_figure in and respectively limited paid these amounts through wasi as fees neither the nor the return reported these amounts as self-employment_income they were and should have been reported as such see sec_1402 21the fpaa for determined that rovakat’s self- employment income was dollar_figure which apparently is the sum of the dollar_figure and dollar_figure rovakat received in and respectively on brief respondent asserts that rovakat’s self- employment income was dollar_figure and dollar_figure for and respectively we attribute the increased amounts to respondent’s determination that rovakat’s gross_income includes the dollar_figure and the dollar_figure we have held supra that those amounts are not includable in rovakat’s income vi entitlement to deductions respondent determined that rovakat was not entitled to deduct other expenses of dollar_figure and dollar_figure for and respectivelydollar_figure we agree deductions are strictly a matter of legislative grace and a taxpayer bears the burden of producing sufficient evidence to substantiate any deduction that would otherwise be allowed by the code sec_6001 rule a 503_us_79 rovakat did not present any evidence to substantiate the actual payment of the other expenses claimed on its and returns or that these payments were ordinary and necessary to rovakat’s activity see sec_162 sec_212 we conclude that rovakat may not deduct any portion of those claimed expenses vii accuracy-related_penalties a overview sec_6662 and b and provides that a taxpayer may be liable for a 20-percent accuracy-related_penalty on the portion of an underpayment of income_tax attributable to among other things negligence or disregard of rules or 22we conclude that respondent has conceded his determination that rovakat may not deduct charitable_contributions of dollar_figure for and dollar_figure for by virtue of the fact that respondent did not address that issue at trial or in his posttrial brief cf 123_tc_64 regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement sec_6662 increases the 20-percent rate to a 40-percent rate to the extent that the underpayment is attributable to a gross_valuation_misstatement sec_6662 an accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment_of_tax for which a taxpayer had reasonable_cause and acted in good_faith sec_6664 respondent determined that one or more of the referenced accuracy-related_penalties apply with respect to the partnership adjustments for rovakat’ sec_2002 through taxable years respondent determined that the 40-percent accuracy-related_penalty applies to the portion of any underpayment_of_tax attributable to the ordinary losses reported for and respondent determined that a 20-percent accuracy-related_penalty applies to any underpayment_of_tax attributable to the omitted income and to the disallowed deductions mr hovnanian does not deny that the accuracy-related_penalties apply in accordance with their terms his sole defense against the imposition of the accuracy-related_penalties is that rovakat meets the reasonable_cause exception of section dollar_figure 23the commissioner bears the burden of production on whether an accuracy-related_penalty applies with respect to the liability of any individual see sec_7491 116_tc_438 we have previously continued b gross_valuation_misstatement respondent determined that it was appropriate to impose an accuracy-related_penalty of percent under sec_6662 for a gross_valuation_misstatement with respect to the basis reported on the francs transaction sec_6662 provides that a taxpayer may be liable for a 40-percent penalty on that portion of an underpayment_of_tax that is attributable to one or more gross_valuation_misstatements a gross_valuation_misstatement exists if the value or adjusted_basis of any property claimed on a tax_return is percent or more of the amount determined to be the correct amount of such value or adjusted_basis sec_6662 the value or adjusted_basis of any property claimed on a tax_return that is determined to have a correct value or adjusted_basis of zero is considered to be percent or more of the correct amount sec_1_6662-5 income_tax regs whether there is a gross_valuation_misstatement in the partnership context is determined at the partnership level sec_1_6662-5 income_tax regs continued questioned whether sec_7491 applies in the partnership context given that the section applies only to the liability of any individual see eg palm canyon x invs llc v commissioner tcmemo_2009_288 santa monica pictures llc v commissioner tcmemo_2005_104 we need not decide that question here because we find that the record establishes that the criteria for the imposition of the sec_6662 accuracy- related penalties is met without regard to the burden of production in 196_f3d_147 3d cir affg tcmemo_1997_385 the court_of_appeals for the third circuit held that imposition of a valuation_misstatement_penalty is generally appropriate where a claimed tax_benefit is disallowed because it is an integral part of a transaction determined to lack economic_substance we found that the francs transaction was a sale or alternatively that it lacked economic_substance rovakat’s basis in the francs as reported on its returns exceeds percent of the basis that rovakat actually haddollar_figure consequently an accuracy-related_penalty under sec_6662 on account of a gross_valuation_misstatement under sec_6662 applies through its terms to that portion of any underpayment_of_tax attributable to the reported lossdollar_figure c other accuracy-related_penalties determined respondent determined that rovakat is liable for the percent accuracy-related_penalty under sec_6662 as to the portion of any underpayment_of_tax attributable to the remaining adjustments on account of negligence or disregard of rules or regulations substantial_understatement_of_income_tax and or 24we conclude from the record that rovakat’s basis in the francs was dollar_figure because the francs transaction was a sale see sec_1012 or alternatively that the basis was zero because the francs transaction lacked economic_substance 25given that holding we do not consider the applicability of a 20-percent accuracy-related_penalty on that portion of the underpayment_of_tax attributable to the reported losses substantial_valuation_misstatement under sec_6662 and only one accuracy-related_penalty may be applied with respect to any portion of an underpayment even if that portion resulted from more than one of the types of misconduct described in sec_6662 sec_1_6662-2 income_tax regs the record establishes and mr hovnanian does not contest that the determined accuracy-related_penalties apply absent a mitigating reason d reasonable_cause mr hovnanian argues that the accuracy-related_penalties may not be imposed because rovakat meets the reasonable_cause defense of sec_6664 pursuant to that section an accuracy- related penalty under sec_6662 may not be imposed with respect to any portion of an underpayment_of_tax for which mr hovnanian establishes that rovakat through his actions had reasonable_cause and acted in good faithdollar_figure whether a taxpayer acted with reasonable_cause and in good_faith is a factual determination in which the taxpayer’s effort to assess the proper level of tax is of utmost importance see sec_1 b income_tax regs 26we determine the application of the reasonable_cause defense in this partnership-level proceeding because mr hovnanian claims that the defense applies on account of his actions as rovakat’s managing member and tax_matters_partner see am boat co llc v united_states 583_f3d_471 7th cir 136_tc_67 129_tc_8 mr hovnanian argues that rovakat reasonably relied on the rovakat opinion and on the sidley austin opinion when filing rovakat’ sec_2002 through returns a taxpayer’s reliance on the advice of a professional such as an attorney may constitute reasonable_cause and good_faith where the taxpayer proves by a preponderance_of_the_evidence that the taxpayer reasonably believed that the professional upon whom the reliance is placed is a competent tax adviser with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir see also sec_1_6664-4 income_tax regs on the basis of the record as a whole we conclude that mr hovnanian has not satisfied all of these requirements as to the rovakat opinion mr hovnanian had no personal contact with the attorneys who rendered that opinion instead he relied solely on the recommendation of mr valdez the person who promoted the transaction to be opined upon see tigers eye trading llc v commissioner tcmemo_2009_121 defining a promoter as an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction mr hovnanian knew that mr valdez structured and promoted the francs transaction and we find in the record that the rovakat opinion was simply a product that mr valdez essentially included as part of his investments to attempt to insulate his clients from the imposition of an accuracy-related_penalty as to his transactions nor did mr hovnanian reasonably rely on the rovakat opinion in that the opinion contained material misstatements of fact or otherwise did not properly explain the facts cf 330_fsupp2d_122 d conn affd 150_fedappx_40 2d cir first the rovakat opinion stated that mr hovnanian was not affiliated with any member of rovakat or of icp mr hovnanian owned an interest in rovakat and he managed icp second the rovakat opinion stated that rovakat’s principal business activity was trading personal_property for the account of owners of interest in the activity mr hovnanian admitted during his testimony that rovakat never intended to invest in francs third the rovakat opinion stated that the parties to the transaction entered into the francs transaction for business reasons independent of the tax consequences for tax purposes with a view toward making a profit on the activities contemplated in the transaction the opinion never elaborates on this purported business_purpose fourth the rovakat opinion stated that the parties to the transaction dealt with each other at arm’s length the francs transaction was not conducted at arm’s length but orchestrated exclusively by mr valdezdollar_figure nor do we find that mr hovnanian relied in good_faith on the rovakat opinion’s conclusion that rovakat realized a dollar_figure loss as to a transaction that resulted in a dollar_figure economic gain in determining whether a taxpayer relied in good_faith on the advice of a professional we consider the taxpayer’s business sophistication and experience the reasonableness of the advice solicited and whether the advice was obtained as part of a tax_shelter see 136_tc_67 see also sec_1_6664-4 income_tax regs each factor weighs against a finding that mr hovnanian relied in good_faith on the rovakat opinion as a business executive with more than years of experience and an economics degree from the university of pennsylvania mr hovnanian obviously recognized the incongruity of reporting a loss in excess of dollar_figure million on a transaction that 27in addition the rovakat opinion contained numerous disclaimers that served as notice to mr hovnanian that the legal opinion was tenuous the opinion states for example that congress has actively pursued legislation to curb abusive tax_shelters and the media has publicized many of the tax transactions of now large bankrupt entities and high profile individuals the legislative and political climate and publicity may influence a court to accept the irs arguments notwithstanding the merits of our analysis the opinion states likewise that we have considered certain judicial doctrines which if applicable could affect our view of the facts described and our analysis yielded an economic gain we have stated that where an investment has such obviously suspect tax claims as to put a reasonable taxpayer under a duty_of inquiry a good_faith investigation of the underlying viability financial structure and economics of the investment is required roberson v commissioner tcmemo_1996_335 citing 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir and 90_tc_908 affd without published opinion 142_f3d_435 6th cir if mr hovnanian’s business prowess did not allow him to make such a determination then certainly the fact that the rovakat and isp opinions were virtually identical in all material respects should have prompted inquiry from an independent adviser we conclude that any reliance which mr hovnanian placed on the rovakat opinion was not reasonable we similarly reject mr hovnanian’s claimed reliance on the sidley austin opinion mr valdez procured the sidley austin opinion for the benefit of icp and of himself that opinion makes no specific mention of rovakat or of mr hovnanian and it was not given to mr hovnanian until the sidley austin opinion also turned the seemingly simple prospect of purchasing francs and contributing them to a partnership into a 74-page guide on shifting losses from foreign entities to u s taxpayers any reliance that mr hovnanian claims to have placed on the sidley austin opinion is not reasonable or is otherwise not supported by the record the supreme court observed long ago that an expert opinion may be had as to any amount winans v n y erie r r co 62_us_88 legal and tax opinions are no different the mere fact that a taxpayer purchases an opinion from a self-professed expert does not necessarily mean that the taxpayer relied on the expert in good_faith an individual who blindly relies on a professional opinion to support a facially too good to be true transaction such as we have here does so at his or her own peril cf neonatology associates p a v commissioner t c pincite never has this been more true than in today’s environment where taxpayers seek to reduce their tax_liabilities by engineering artificial tax losses in complex and or foreign transactions which leave little to no paperwork that the commissioner may access to examine the transaction we conclude that rovakat through mr hovnanian does not meet the reasonable_cause defense of sec_6664 it follows that the accuracy-related_penalties determined by respondent are applicable to the extent stated herein viii epilogue we have considered and rejected as without merit all arguments that mr hovnanian made which are not addressed herein to reflect the foregoing decision will be entered under rule
